                Case 1:18-cv-05414-RA Document 149 Filed 05/28/19 Page 1 of 2




Brian T. Kohn                                                                        Writer’s E-mail Address
212.756.2339                                                                            brian.kohn@srz.com
                                                    May 28, 2019

    VIA ECF
    The Honorable Ronnie Abrams
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

                Re:   Wedil David v. The Weinstein Company LLC, et al., No. 1:18-cv-05414 (RA)

    Dear Judge Abrams:

                    We are counsel for Defendant Robert Weinstein in the above-referenced action.
    We write on behalf of Mr. Weinstein and with the consent of Plaintiff Wedil David to jointly
    request brief adjournments to the filing deadlines in connection with Mr. Weinstein’s response to
    Plaintiff’s Third Amended Complaint (ECF No. 147) (the “TAC”).

                   By way of background, on April 24, 2019, Your Honor issued an Opinion and
    Order, which, among other rulings, granted Mr. Weinstein’s motion to dismiss Plaintiff’s Second
    Amended Complaint without prejudice, giving Plaintiff until May 3, 2019 to file any amended
    pleading. (ECF No. 142.) Your Honor thereafter granted Plaintiff’s request for an extension
    until May 17, 2019 (ECF No. 144), on which date the TAC was filed. Mr. Weinstein’s current
    deadline by which to respond to Plaintiff’s amended allegations is this Friday, May 31, 2019.

                     The TAC contains a number of new allegations against Mr. Weinstein, which
    require additional time for us to consider our response. Accordingly, Mr. Weinstein, together
    with Plaintiff, respectfully request the following briefing schedule with respect to Plaintiff’s
    TAC: Mr. Weinstein shall have until and including June 21, 2019 to answer, move, or otherwise
    respond to the TAC; Plaintiff shall have until and including July 22, 2019 to oppose any motion
    to dismiss Mr. Weinstein may file; and Mr. Weinstein shall have until and including August 19,
    2019 to file any reply.

                 This is Mr. Weinstein’s first request for an extension by which to respond to the
    TAC, and no other deadlines will be affected by this request.
        Case 1:18-cv-05414-RA Document 149 Filed 05/28/19 Page 2 of 2
The Honorable Ronnie Abrams
May 28, 2019
Page 2

            We appreciate Your Honor’s consideration of this matter.

                                         Respectfully submitted,

                                         /s/ Brian T. Kohn
                                         Brian T. Kohn
